ITEMID: 001-93434
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: BUDINA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Khanlar Hajiyev
TEXT: The applicant, Ms Antonina Dmitriyevna Budina, is a Russian national who was born in 1948 and lives in Moscow. She is represented before the Court by Mr M. Rachkovskiy, a lawyer practising in Moscow. The Russian Government (“the Government”) are represented by Mrs V. Milinchuk, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
At the age of six the applicant had bone tuberculosis. A resident of Pushkino (a town in the Moscow Region), in 1995 she was assigned disability status and started to receive a disability allowance. In 2003 the applicant reached retirement age, and on her request the disability allowance was replaced with an old-age pension.
Considering the pension inadequate, in October 2004 the applicant asked the Presnenskiy District Court of Moscow to oblige the Government to upgrade it. On 3 March 2005 the court rejected the applicant’s request, because her pension had been calculated in accordance with the law. On 26 May 2005 the Moscow City Court upheld this judgment on appeal.
In 2006 and 2007 the applicant applied to the Constitutional Court. She attacked the Law on Pensions insofar as it allowed pensions below the established subsistence level. The court considered these applications beyond its competence because they required a factual assessment of the applicant’s welfare and suggested legislative improvements.
In November 2007 the applicant moved from Pushkino to Moscow.
During her life in Pushkino in 2004–07, the applicant’s monthly income included:
– a pension (1,460 Russian roubles (RUB));
– social aid (RUB 590); and
– compensation for limited ability to work (RUB 410).
In addition, she enjoyed the following benefits:
– 50% discount on utility bills;
– free public urban and suburban transport;
– 50% discount on interurban rail and air transport;
– 50% discount on telephone and radio bills;
– free medical assistance;
– 50% discount on medical prescriptions;
– free sanatorium treatment; and
– free suburban and interurban transport to the place of the treatment.
Once the applicant received an indigence aid of RUB 500. The applicant’s family also benefited from the discount on utility bills. On her request, part of the benefits were monetised.
During her life in Moscow from 2007 onwards, the applicant’s monthly income included:
– a pension (RUB 2,250);
– social aid (RUB 3,500);
– compensation for limited ability to work (RUB 490).
In addition, she enjoyed the following benefits:
– 50% discount on utility bills;
– free public urban and suburban transport;
– 50% discount on interurban rail and air transport;
– 50% discount on telephone and radio bills;
– free medical assistance;
– free dental prosthetics (except precious metals and cermets); and
– free suburban and interurban transport to the place of treatment.
Once the applicant received an indigence aid of RUB 500. On her request, part of the benefits were monetised.
In Russia each region has its own subsistence level (прожиточный минимум). In the Moscow Region and Moscow these levels are fixed by the Moscow Region’s Law no. 13/98-03 of 28 April 1998 and Moscow’s Law no. 23 of 15 May 2002 respectively.
In the Moscow Region in 2004–07 the subsistence level for pensioners was RUB 2,540 per month. In Moscow in 2007–08 the subsistence level for pensioners was RUB 4,220 per month. There was no special subsistence level for disabled pensioners.
